 Case 18-01297       Doc 660    Filed 02/12/20 Entered 02/12/20 10:10:04   Desc Main
                                 Document     Page 1 of 2



                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF IOWA

In re:                                            ) Chapter 11
                                                  )
VEROBLUE FARMS USA, INC., ET AL.,                 ) Case No. 18-01297
                                                  )
                             Debtor.              )


                   STIPULATION REGARDING CASE CLOSURE


         VeroBlue Farms USA, Inc. et al. (“Debtors”), Mark T. Iammartino, not

individually but as Trustee of the VBF Creditor Trust (“Creditor Trust”), and, the

Acting United States Trustee for Region 12 (“UST”) through their counsel, for their

stipulation regarding case closure respectfully state:

   1. Debtors filed their motion to close case for trustee fee purposes on November

         13, 2019 (Doc. 638).

   2. On December 4, 2019, both the UST and Creditor Trust filed objections to

         Debtor’s motion to close (Doc. 643 and 644 respectively).

   3. The Court set the matter for telephonic hearing on January 3, 2020.

   4. At the conclusion of the January 3, 2020 hearing, the Court issued the Order

         Taking Matter under Advisement with Briefs (Doc. 647).

   5. The parties reached a tentative agreement regarding case closure and the

         deadline for filing briefs was extended (Doc. 654).

   6. The Debtors, UST, and Creditor Trust have made the following agreement

         regarding case closure:




                                        Page 1 of 2
 Case 18-01297        Doc 660     Filed 02/12/20 Entered 02/12/20 10:10:04              Desc Main
                                   Document     Page 2 of 2



           a. The Trustee will have until March 31, 2020, to file all avoidance

               actions.

           b. On April 1, 2020, unless the Creditor Trust has requested an extension

               of time, the case will be considered fully administered and the Court

               will enter an order closing the case.

   7. In the event the Creditor Trust is unable to bring all actions prior to March

       31, 2020, then the Creditor Trust may request the Court to delay entry of an

       order closing the case.

       WHEREFORE, the Debtors now give notice to the Court that, as a result of the

stipulation, the need to brief is moot as the parties consent to closure on a date and event certain,

and thus the court is otherwise granting the motion.


       IT IS SO STIPULATED, THROUGH COUNSEL.



DATED: _      1/29/2020_____________               /s/ Dan Childers ____________________
                                                   Dan Childers
                                                   Attorney for Debtors


DATED: ___2/07/2020_____________                   /s/ L. Ashley Zubal ____________________
                                                   L. Ashley Zubal
                                                   Trial Attorney
                                                   United States Trustee, Region 12


DATED: ___2/07/2020_____________                   /s/_Thomas R. Fawkes____________________
                                                   Thomas R. Fawkes
                                                   Attorney for Mark T. Iammartino,
                                                   Creditor Trustee




                                            Page 2 of 2
